DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-6, 8, and 18-25 are pending.
Claims 1, 3, 5-6, 8, and 18-25 are rejected.
Claims 2, 4, 7 and 9-17 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.
 

Response to Amendment
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 6, 8, and 18-25 under 35 U.S.C. 103 as being unpatentable over Molnar (“Efficient, Selective, and Recyclable Palladium Catalysts in Carbon-Carbon Coupling Reactions”, Chemical Reviews, March 2011, Vol. 111, No. 3, pp. 2251-2320) in view of Lee et al. (“An Extremely Active and General Catalyst for Suzuki Coupling Reaction of Unreactive Aryl Chlorides”, Organic Letters, Vol. 13, No. 2, 2011, pp. 252-255), Gazaille et al. (“The Vinylogous Aldol Reaction of Unsaturated Esters and Enolizable Aldehydes Using the Novel Lewis Acid Aluminum Tris(2,6-di-naphthylpenoxide)”, Organic Letters, published on Web May 2012, Vol. 14, No. 11, pp. 2678-2681) and Littke et al. (Versatile Catalysts for the Suzuki Cross-Coupling of Arylboronic Acids with Aryl and Vinyl Halides and Triflates under Mild Conditions”, J. Am. Chem. Soc., Vol. 122,  April 2000, pp. 4020-4028) and further in view of Hay et al. (US 3,432,466) is withdrawn, due to the amendment to claims 1, 22 and 23, filed November 2, 2020. 

Allowable Subject Matter
The indicated allowability of claim 5 is withdrawn in view of the newly discovered reference(s) to Gaigneaux et al. (WO 2012/085202 A1) and Felpin et al. (“Pd/C: An Old Catalyst for New Applications-Its Use for the Suzuki-Miyaura Reaction”, Eur. J. Org. Chem., 2006, pp. 2679-2690).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gaigneaux et al. (WO 2012/085202 A1) in view of Felpin et al. (“Pd/C: An Old Catalyst for New Applications-Its Use for the Suzuki-Miyaura Reaction”, Eur. J. Org. Chem., 2006, pp. 2679-2690), Lee et al. (An Extremely Active and General .
Gaigneaux et al.  disclose the Suzuki-Miyaura CC-Coupling of aryl halides with aryl boronic acids in the presence of a carbon supported palladium catalyst (see abstract, pages 1-7, Example 3, claims 1-10 and Figures 1-8).  Suitable aryl halides include aryl iodides and suitable aryl boronic acids include phenyl boronic acid (see page 3, line 17 to page 6, line 6).  The method allows for easy recovery and recycling of the catalyst as well as increased activity of the catalyst leading to higher selectivity and conversion rates (see page 6, line 22 to page 7, line 2).  The disclosed reaction times include reaction times of about 1.5-10 minutes (see Example 3 and Figures 1-8).  The reaction can take place in a continuous flow system (see page 6, line 22 to page 7, line 4).   The selectivities range between 75 and 100 % (see figures 2, 4, 6 and 8)).  The disclosed reaction temperature of Example 3 is 95°C.  
Gaigneaux et al. differ from the instant claims in that Molnar does not require that the aromatic halide is 2,6-diiodophenol.
However, Gaigneaux et al. disclose that it is known to use iodides in the Suzuki-Miyaura reaction (see page 1, lines 13-19).  Further, Gaigneaux et al. does not limit the aryl halides that may be reacted and Gaigneaux et al disclose that the aryl moieties can 
One having ordinary skill in the art before the effective filing date of the instant invention would have found it obvious to utilize a 2,6-diidophenol as the aryl halide in a Suzuki-Miyaura reaction of Gaigneaux et al., since Gaigneaux et al. disclose that it is known to use iodides in the Suzuki-Miyaura reaction and Gaigneaux et al. does not limit the aryl halides that may be reacted including those wherein the aryl moieties can be substituted by one or more substituents including hydroxyl substituents.  Thus, since the starting materials of Gaigneaux et al. are analogous with the claimed 2,6-diidophenol in that they are all aryl halides.  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ the process of Gaigneaux et al. with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting material to react similarly
Further, once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a group on the starting compound would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. See In re Neugebauer et al. (CCPA 1964) 330 F2d 353, 141 USPQ 205 and In re Boe et al. (CCPA 1974) 505 F2d 1297, 184 USPQ 38.  
Further, there would have been a reasonable expectation of success given the fact that Gazaille et al. disclose the following similar reaction in Scheme 2 on page 2680

    PNG
    media_image1.png
    295
    351
    media_image1.png
    Greyscale
 , Lee et al. disclose that the Suzuki coupling reaction of aryl halides with arylboronic acids represents one of the most synthetically valuable methods for the synthesis of biaryl derivatives and that early studies on the coupling have performed predominantly with aryl iodides and bromides as substrates (see paragraph 1 on page 252), and Felpin et al. disclose that the Suzuki-Miyaura reaction is able to tolerate a wide range of functional groups (see paragraph 1 on page 2670) and that aryl iodides are the most reactive amongst the aryl halides (see section 5.1 on page 2682). 
	Gaigneaux et al. further differ from claim 5 in that Gaigneaux et al. do not use a SiliaCat®-DPP-Pd as the heterogeneous catalyst.
	Lemay et al. disclose that SiliaCat®-DPP-Pd can be used as a heterogeneous catalyst in a Suzuki-Miyaura coupling (see entire disclosure).   Lemay et al. disclose that SiliaCat®-DPP-Pd is a robust and efficient catalyst that has shown to be leach-resistant and highly reusable (see conclusions section on page 3).  
	One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a SiliaCat®-DPP-Pd as the heterogeneous catalyst in a Suzuki-Miyaura coupling of Gaigneaux et al., since Lemay 
Gaigneaux et al. further differ from claims 23-25 in that it is not disclosed to prepare poly(2,6-diphenylphenylene oxide).  However, it is known from Hay et al. that one can prepare poly(2,6-diaryl-1,4-phenylene ethers from the corresponding diarylphenol (see entire disclosure).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prepare poly(2,6-diphenylphenylene oxide) from the corresponding diarylphenol as taught by Hay et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tu et al. (“Robust Acenaphthoinidazolylidene Palladium Complexes: Highly Efficient Catalysts for Suzuki-Miyaura Couplings with Sterically Hindered Substrates”, Organic Letters, Vol. 14, No. 16, August 2012, pp. 4250-4253); and Almqvist et al. (WO 2008/138938 A2).	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.